Title: To George Washington from Henry Bouquet, 16 November 1758
From: Bouquet, Henry
To: Washington, George



Dear Sir
Camp at Loyal Hannon 16th Novr 1758

I am directed by the General to inform you that he had receiv’d your Letter, and Sends you 42 falling axes which could not be collected Sooner.
The General thinks that Col. Armstrong is not upon the good Road. Therefore desires that you Send Capt. Shelby to blaze the Road before you and bring Col. Armstrong’s Party in it.
The distance of his last Encampment being only 16 miles from here, does not answer our Purpose and the General wishes that you could join him, (in cutting the Road) to day, and

march together or his detachmt before you as you may think best, and mark out an Incampmt at about 20, or 22 miles from here, as we had agreed, where you are to Stay intrenching your Camp, untill Col. Montgomery joins you.
You will then take the necessary Tools and march wth a Sufficient force to the heads of Turtle Creek where you ⟨will mark out and intrench your⟩ Camp—leaving to Col. Montgomery’s Brigade the Road to cut to you.
The Beeves for your four days meat go wth Col. Montgomery’s Brigade, and I Shall bring wth me a Supply for Col. Armstrong’s Party, whose men are to join their respective Corps as they come up.
I hope to be wth you as Soon as Col. Montgy tho’ I Set out only to morrow. I am Dr Sr Your most obedt hble Servant

H. Bouquet


P:S: As the Troops behind you have no Tools, The General desires that nothing be lefft undone upon the Road, of what you judge necessary; & begs you would get a Chimney built for him in Each of the entrenc⟨hed⟩ Camps.

